Citation Nr: 0120409	
Decision Date: 08/09/01    Archive Date: 08/14/01

DOCKET NO.  00-01 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Evaluation in excess of 10 percent for chronic obstructive 
pulmonary disease (COPD) secondary to asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to July 
1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO granted 
service connection for COPD secondary to asbestosis and 
assigned an initial 10 percent evaluation.  The veteran filed 
a timely Notice of Disagreement (NOD) with the RO's initial 
rating in July 1998, but withdrew this filing the next month.  
He subsequently filed another timely NOD with his initial 
rating and perfected his appeal thereafter.  The Board has 
rephrased the issue listed on the title page to reflect that 
this is an initial rating claim.  See Fenderson v. West, 12 
Vet. App. 119 (1999) (where an appeal stems from an initial 
rating, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection in addition to a prospective 
rating).

The Board notes that, in a VA Form 21-4138 filing received in 
September 1998, the veteran appears to have raised claims for 
entitlement to an earlier effective date for his award of 
compensation for COPD secondary to asbestosis and entitlement 
to a total disability rating for compensation on the basis of 
individual unemployability (TDIU).  These claims are referred 
to the RO for appropriate action. 


FINDING OF FACT

The veteran's COPD and asbestosis is manifested by PFT post-
bronchodilator readings ranging from an FVC of 107 to 123% 
predicted, an FEV-1 of 115 to 127% predicted and an FEV-1/FVC 
of 69 to 77%.  His DLCO (SB) has ranged from 71 to 101% 
predicted.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
COPD secondary to asbestosis have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.96, 4.97, 
Diagnostic Codes 6604 and 6833 (2000); 61 Fed. Reg. 46720 
(Sept. 5, 1996); VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law requires 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim and includes other notice 
and duty to assist provisions.  See VCAA, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  These provisions are 
potentially applicable to the claim on appeal.  VCAA, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096-2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA.  
By virtue of a Statement of the Case (SOC) and multiple 
Supplemental Statements of the Case (SSOC), the veteran and 
his representative have been given notice of the information, 
medical evidence and/or lay evidence necessary to 
substantiate his claim.  His May 2000 testimony before the 
Decision Review Officer (DRO) and argument presented on 
appeal demonstrates his understanding of the basic factual 
and legal requirements for an increased rating in this claim.  
He has also submitted all relevant private and VA clinical 
records in support of his claim.  Without good cause, he 
failed to report for a hearing before the Board scheduled on 
June 12, 2001.  In this case, the RO has provided him several 
VA examinations, to include a recent pulmonary function test 
(PFT) at a VA facility of his choice.  The DRO has also 
suggested that he might consider obtaining a private PFT test 
in support of his claim.

On appeal, the veteran has essentially argued that his July 
1998 and June 1999 VA examination findings should be 
disregarded as erroneous based upon an allegation that his VA 
examiners were not competent to address the medical 
complexities of an asbestosis diagnosis.  He further believes 
that the Board should rely exclusively on the findings made 
by his private "expert" pulmonologist.  The record shows 
that respiratory specialists conducted his VA examinations.  
It further shows that, with the exception of a difference of 
opinion as to diagnosis, the underlying VA and private 
medical findings are virtually the same.  As addressed below, 
his perceived discrepancies in the private and VA PFT 
readings stem from his cross-referencing of the pre- and 
post-bronchodilator PFT readings and not the examinations 
themselves.  See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) 
(VA assesses pulmonary function after bronchodilatation).  
His disagreement with VA findings through his own lay 
interpretations does not provide an adequate basis for 
rejecting the findings themselves.

Based upon the above, the Board finds that the VA examination 
reports are adequate for rating purposes and that no 
reasonable possibility exists that any further assistance 
would aid in substantiating his claim.  As the requirements 
of the VCAA have been met, the Board further finds that no 
prejudice accrues to the veteran in proceeding to the merits 
of his claim at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993) (the Board must consider whether a claimant will 
be prejudiced by addressing a question that has not been 
addressed by the RO); VA O.G.C. Prec. Op. 16-92 (July 24, 
1992).

The veteran contends that he is entitled to an evaluation in 
excess of 10 percent for his service connected COPD secondary 
to asbestosis.  Briefly summarized, he was exposed to 
asbestos while serving aboard naval vessels during his period 
of active service.  He had a 20+ year history of smoking 1 to 
11/2 packs of cigarettes per day prior to 1982.  In pertinent 
part, his private clinical records reveal his June 1995 
complaint of shortness of breath upon climbing 2 flights of 
stairs or walking 200 hundred feet on a flat surface.  At 
that time, his post-bronchodilator PFT demonstrated a Forced 
Vital Capacity (FVC) of 125% predicted, a forced expiratory 
volume in one second (FEV-1) of 135% predicted and an FEV-
1/FVC of 77%.  His Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) was 102% 
predicted.  Computerized tomography (CT) scan and x-ray 
findings in March 1996 were significant for mild interstitial 
prominence in the lung bases and fairly symmetrical apical 
pleural thickening bilaterally.

By April 1997, the record establishes that the veteran held 
diagnoses of COPD, interstitial lung disease consistent with 
asbestos exposure/asbestos related disease and pleural 
thickening/pleural plaques consistent with asbestos 
exposure/asbestos related disease.  His treatment regimen 
included Azmacort, Atrovent and Ventolin. An April 1997 PFT 
did not include any post-bronchodilator readings.  He filed 
his claim for service connection by means of a formal 
application received on June 23, 1997.

Thereafter, the veteran's private clinical records reflect a 
June 1997 assessment of "mild" COPD with some probable 
bronchitis.  He was treated for tracheobronchitis with 
Amoxicillin the next month.  His August 1997 post-
bronchodilator PFT findings demonstrated an FVC of 123% 
predicted, an FEV-1 of 127% predicted and an FEV-1/FVC of 73% 
percent.  His DLCO (SB) was 90% predicted.  At this time, the 
examiner noted the absence of any significant PFT findings 
since the "essentially normal" PFT in June 1995.  A 
September 1997 PFT did not include any post-bronchodilator 
readings for FVC or FEV-1, but did show pre-bronchodilator 
readings of 108% predicted for both.  His DLCO (mL/min/mm Hg) 
was 85%.

On VA general medical examination, dated in December 1997, 
the veteran primarily complained of an inability to work due 
to shortness of breath since approximately 1990.  His 
shortness of breath occurred upon 50 feet of exertion.  His 
physical examination revealed clear lungs bilaterally.  It 
was noted that previous CT scan and x-ray findings were 
consistent with asbestosis, but that the PFT findings were 
normal.  Upon this record, the VA examiner opined that it was 
certainly reasonable to presume that the veteran manifested 
asbestosis secondary to his history of asbestos exposure in 
service.

By means of a rating decision dated in June 1998, the RO 
granted service connection for COPD secondary to asbestosis 
and assigned an initial 10 percent rating effective to the 
date of claim: June 23, 1997.  This initial rating has 
remained continuously in effect.

In August 1998, the veteran underwent VA respiratory 
examination.  His PFT did not include any post-bronchodilator 
readings, but did show pre-bronchodilator readings of FVC of 
114% predicted, FEV-1 of 117% predicted and FEV-1/FVC of 
102%.  His Dsb (mL/min/mm Hg) was 98%.  The PFT interpreter 
noted that, despite suboptimal findings and possible 
suggestions of malingering, the veteran's spirometry, lung 
volumes and diffusing capacity were shown to be normal.  
There was a very mild little resting hypoxemia which could be 
attributed to obesity and ventilation perfusion (VQ) 
mismatch.  On physical examination, he continued to complain 
of dyspnea on exertion at 50 feet.  He also complained of a 
daily cough productive of clear to thick sputum.  His 
treatment regimen included Combivent and a steroid inhaler.  
According to the examiner, the veteran appeared to have an 
excellent level of functioning without any significant 
quality of life impairment.  His lungs demonstrated good air 
movement with no appreciable wheezes, rales or rhonchi.  His 
prior PFT tests were consistent with "mild" COPD.

An April 1999 examination of the veteran by Isabella K. 
Sharpe, M.D., F.A.C.P., reports her acceptance of a "B" 
reader interpretation that the veteran manifested asbestosis.  
Noting his complaints of dyspnea on exertion and shortness of 
breath, she recommended nebulizer treatment and PFT 
examination.  His post-bronchodilator testing the next month 
demonstrated an FVC of 115% predicted, an FEV-1 of 115% 
predicted and an FEV-1/FVC of 69% percent.  His DLCO 
(mL/min/mm Hg) was 71% predicted.  He had pre- bronchodilator 
readings of FVC of 118% predicted, an FEV-1 of 109% predicted 
and an FEV-1/FVC of 64% percent.  The examiner interpreted 
the results as showing moderate obstruction without 
significant immediate benefits from medication. 

On VA respiratory examination in June 1999, the VA examiner 
interpreted the veteran's May 1999 PFT results as showing 
normal-to-mildly increased lung volumes with mildly 
obstructive lung disease.  There was no restrictive lung 
disease and a mild decrease in DLCO, mostly with maximum 
voluntary ventilation (MVV), which showed a poor exercise 
tolerance.  According to the examiner, the PFT was consistent 
with mild COPD without the restrictive lung defect which 
could happen with interstitial disease such as asbestosis.  
It was noted, however, that a reported x-ray finding of 
asbestosis with pleural plaque or pleural disease was 
normally asymptomatic.  The veteran showed no signs or 
symptoms of cor pulmonale, jugular vein distention (JVD), 
hepatomegaly or significant peripheral edema.

The veteran's VA clinical records in July 1999 reveal that he 
was prescribed nebulizer treatment with Albuterol inhaler 
solution mixed with ipratropium bromide to be used four times 
per day.  At that time, he denied shortness of breath and 
reported exercising as able.  A September 1999 clinical 
record revealed his complaint of shortness of breath.  At 
that time, his lungs were clear to auscultation bilaterally.  
His heart examination demonstrated regular rate and rhythm 
without murmurs.  There was no evidence of JVD or bruits.  
His extremities were negative for cyanosis, clubbing nor 
edema.  His x-ray examination findings remained unchanged.

During his appearance at a personal hearing at the RO in May 
2000, the veteran testified to a worsening of his shortness 
of breath and/or dyspnea on exertion.  He also complained of 
a chronic productive cough.  He reported a treatment regimen 
consisting of Azmacort, Atrovent, Ventolin, Nebulizer and 
antibiotics.  He argued that his May 1999 PFT readings 
showing an FEV-1 of 64% predicted met the regulatory criteria 
for a 30 percent rating.  He complained that his previous VA 
examiners were not qualified to assess his asbestosis 
disability and requested a PFT examination at a different VA 
facility.

Per his request, the veteran was afforded a VA PFT in June 
2000.  His post-bronchodilator testing demonstrated an FVC of 
107% predicted, an FEV-1 of 120% predicted and an FEV-1/FVC 
of 77%.  His Dsb (mL/min/mm Hg) was 101% predicted.  The 
examiner noted good cooperation with an assessment of a 
"normal lung function test."

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2000).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2098-99 (2000) (codified as amended at 38 U.S.C. § 5107(b)).  
The Board has considered all the evidence of record, but has 
reported only the most probative evidence regarding the 
current degree of impairment which consists of records 
generated in proximity to and since the claims on appeal.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

The severity of a respiratory disease is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.97.  
Special provisions regarding evaluation of respiratory 
conditions state as follows:

"Rating coexisting respiratory conditions.  
Ratings under diagnostic codes 6600 through 
6817 and 6822 through 6847 will not be 
combined with each other.  Where there is lung 
or pleural involvement, ratings under 
diagnostic codes 6819 and 6820 will not be 
combined with each other or with diagnostic 
codes 6600 through 6817 and 6822 through 6847.  
A single rating will be assigned under the 
diagnostic code which reflects the predominant 
disability with elevation to the next higher 
evaluation where the severity of the overall 
disability warrants such elevation."  

38 C.F.R. § 4.96(a) (2000) (emphasis original).

In this case, the RO has assigned a 10 percent evaluation for 
COPD secondary to asbestosis under Diagnostic Code 6604.  
This rating contemplates COPD manifested by an FEV-1 of 71 to 
80% predicted, or; FEV-1/FVC of 71 to 80%, or; DLCO (SB) of 
66 to 80% predicted.  A 30 percent rating is warranted when 
there is an FEV-1 of 56 to 70% predicted, or; FEV-1/FVC of 56 
to 70%, or; DLCO (SB) of 56 to 65% predicted.  

The record also reflects that the veteran has been diagnosed 
and service connected for asbestosis.  VA has concluded that 
FVC and DLCO measurements are more appropriate measures to 
evaluate the severity of interstitial diseases such as 
asbestosis.  Under Diagnostic Code 6833, the currently 
assigned 10 percent rating contemplates asbestosis manifested 
by an FVC of 75 to 80% predicted, or; DLCO (SB) of 66 to 80% 
predicted.  A 30 percent rating is warranted for an FVC of 65 
to 74% predicted, or; DLCO (SB) of 55 to 65% predicted.  In 
this case, the RO has not considered and applied Diagnostic 
Code 6833.  Inasmuch as a rating under this diagnostic code 
does not involve any factual determinations beyond the 
"mechanical" process of comparing the PFT results to the 
numeric criteria in the rating schedule, the Board finds no 
prejudice accrues to the veteran in reviewing this issue 
without initial RO consideration.  Bernard, 4 Vet. App. 384 
(1993).

The evidence in this case reflects the veteran's complaint of 
shortness of breath with dyspnea on exertion.  He holds 
diagnoses of COPD and asbestosis.  During the appeal period, 
his respiratory impairment has been objectively demonstrated 
by PFT post-bronchodilator readings ranging from an FVC of 
107 to 123% predicted, an FEV-1 of 115 to 127% predicted and 
an FEV-1/FVC of 69 to 77%.  His DLCO (SB) has ranged from 71 
to 101% predicted.  These measurements of his respiratory 
impairment fail to meet the criteria for a 30 percent 
evaluation under either Diagnostic Code 6604 or 6833.  He is 
not entitled to separate evaluations for his COPD and 
asbestosis, nor is there any evidence to suggest that the 
severity of the overall disability would warrant elevation to 
the next higher rating of 30 percent.  38 C.F.R. § 4.96(a) 
(2000).  As such, the Board finds that the preponderance of 
the evidence is against an evaluation in excess of 10 percent 
for COPD and asbestosis during any time of the appeal period.

In so concluding, the Board has considered the veteran's 
descriptions of his respiratory limitations, to include his 
argument that the private medical evidence of record holds 
greater weight.  The Board accepts his private examiner's 
reports and findings as credible.  Even limiting 
consideration to the private medical evidence, the criteria 
for an increased evaluation would not be met in this case.  
The veteran's argument that his May 1999 pre-
bronchodilatation reading of an FEV-1 of 64% predicted should 
be used to establish a higher evaluation under Diagnostic 
Code 6604 holds no merit, as post-bronchodilatation readings 
reflect the extent of the disabling manifestations of the 
service connected conditions.  The veteran's own lay 
interpretation of his PFT results hold no probative value.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  There is no doubt 
to be resolved in his favor.

The Board finally notes that review of the record does not 
indicate that the RO has expressly considered referral of the 
veteran's claim for an increased evaluation for COPD 
secondary to asbestosis to the VA Undersecretary for Benefits 
or the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  A referral under this provision is only 
warranted where the disability in question presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VA O.G.C. Prec. Op. 6-96 (Aug. 16, 1996).


ORDER

An evaluation in excess of 10 percent for COPD secondary to 
asbestosis is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals



 

